 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBrooklyn Psychosocial Rehabilitation Institute, Inc.and District 1199, National Union of Hospitaland Health Care Employees, Retail, Wholesaleand Department Store Union, AFL-CIO. Case29-CA-8100September 27, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS FANNING AND JENKINSUpon a charge filed on June 19, 1980, by District1199, National Union of Hospital and Health CareEmployees, Retail, Wholesale and DepartmentStore Union, AFL-CIO, herein called the Union,and duly served on Brooklyn Psychosocial Reha-bilitation Institute, Inc., herein called Respondent,the General Counsel of the National Labor Rela-tions Board, by the Regional Director for Region29, issued a complaint on July 31, 1980, against Re-spondent, alleging that Respondent had engaged inand was engaging in unfair labor practices affectingcommerce within the meaning of Section 8(a)(5)and (I) and Section 2(6) and (7) of the NationalLabor Relations Act, as amended. Copies of thecharge and complaint and notice of hearing beforean administrative law judge were duly served onthe parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on May 16,1980, following a Board election in Case 29-RC-4812,' the Union was duly certified as the exclu-sive collective-bargaining representative of Re-spondent's employees in the unit found appropriate;and that, commencing on or about June 26, 1980,and at all times thereafter, Respondent has refused,and continues to date to refuse, to bargain collec-tively with the Union as the exclusive bargainingrepresentative, although the Union has requestedand is requesting it to do so. On September 4, 1980,Respondent filed its answer to the complaint andon May 6, 1982, filed an amendment to its answeradmitting in part, and denying in part, the allega-tions in the complaint.On June 14, 1982, counsel for the General Coun-sel filed directly with the Board a Motion for Sum-mary Judgment. Subsequently, on June 25, 1982,the Board issued an order transferring the proceed-ing to the Board and a Notice To Show Causewhy the General Counsel's Motion for Summaryi Official notice is taken of Ihe record in the representation proceld-ing, Case 29 RC-4812, as the term "record" is defined ill Sccs. 10268and 102.69(g) of tile Board's Rules and Regulations, Series 8., as amendedSee LTV Electrosystems. Inc.. 166 NLRB 938 (1967), enfd. 388 F.2d 683(4th Cir. 1968): Goldenr Age Bevirage Co., 167 NI RB 151 (11967). enfd. 415F.2d 26 (5th Cir 1969). Inlertyle Cu. v. PenCllo. 269 F Supp) 573(DC.Va. 1967). Follerr Corp., 164 NILRB 378 (1967), enfd. 397 F.2d 91(7th Cir 1968): Sec. 91d) of the NLRA. as amended.264 NLRB No. 9Judgment should not be granted. On July 8, 1982,the General Counsel filed an amendment to theMotion for Summary Judgment. Respondent there-after filed a response to the Notice To Show Causeand a Cross-Motion for Summary Judgment.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motions for Summary JudgmentIn its answer and amended answer to the com-plaint, in its Cross-Motion for Summary Judgment,and in its response to the General Counsel'sMotion for Summary Judgment, Respondent at-tacks the appropriateness of the unit and, conse-quently, the validity of the certification of theUnion as the exclusive bargaining representative ofthe employees in the appropriate unit. In addition,Respondent contends that special circumstancesexist in this case in view of the fact that at the timethe Regional Director issued his Supplemental De-cision and Order the full Board had not yet ren-dered its decisions in Ithaca College, 261 NLRB577 (1982); Thiel College, 261 NLRB 580 (1982);and Duquesne University of the Holy Ghost, 261NLRB 587 (1982), for the first time applyingN.L.R.B. v. Yeshiva University, 444 U.S. 672 (1980),with detailed, factual analyses and extended expla-nations, in which various individuals analogouslysituated to those here were found to be managerialemployees within the meaning of Yeshiva, and thatthose decisions should be followed in the instantmatter and Respondent's counselors/managers befound managerial employees, since they substantial-ly determine the program of an institute dedicatedto the emerging discipline of psychosocial rehabili-tations.Respondent contends that the Board decisions inDuquesne University, Thiel College, and Ithaca Col-lege should be followed in the instant matter andthat the counselors/managers in issue exercise com-parable authority in their unique circumstances, in-asmuch as they decide or make effective recom-mendations in virtually all key areas identified byYeshiva, and, in addition, exercise substantial au-thority over matters outside the academic sphere.While we agree that our intervening decisions inIthaca College. Thiel College, and Duquesne Univer-sity constitute sufficient "special circumstances" towarrant review of the determination made in therepresentation proceeding concerning the allegedmanagerial status of counselors/managers, we alsofind that such cases contained factual situations114 BROOKLYN PSYCHOSOCIAL REHABILITATION INSTITUITE. INCwhich were very similar to those in Yeshiva, andrequired the same findings. Upon review, however,we here reaffirm the determination made in therepresentation proceeding.In Yeshiva the Supreme Court held that the full-time faculty members therein were managerial em-ployees excluded from the coverage of the Act.The Court found that the faculty effectively deter-mined the curriculum, grading system, admissionand matriculation standards, academic calendars,and course schedules, and that the faculty's author-ity extended beyond strictly academic areas; i.e.,hiring, tenure, sabbaticals, terminations, and promo-tions. Finally, the Court found that, although theadministration retained the power to make final de-cisions, the overwhelming majority of faculty rec-ommendations were followed.In Ithaca College the Board dismissed the petitionseeking to represent a unit of all full-time faculty.The Board found that the faculty at Ithaca pos-sessed and exercised authority similar to that of thefaculty in Yeshiva. It noted the faculty's authorityto formulate and effectuate policies for their re-spective schools, including course offerings, classsize, credit hours, teaching assignments, admissionstandards, academic standing, examinations, grad-ing, and graduation requirements. Additionally, theBoard noted that the faculty possessed authority inthe hiring of faculty, including deans, the tenure ofthe faculty, and an effective voice in budgetarymatters and facilities planning.In Thiel College the Board held that the facultymade decisions and effective recommendations inthe overwhelming majority of critical areas reliedon by the Supreme Court in Yeshiva. The Boardnoted that the faculty constitution and the facultybylaws authorized the professors to play such role,and that the record established that, through thefaculty council, the faculty executive committee,and other faculty committees, such power was ac-tually exercised. Moreover, the Board noted thatthe faculty did not have professional interests sepa-rate from those of its employer, and that it neces-sarily played a large role in operating the college.In Duquesne University the Board dismissed a pe-tition seeking a unit of all full-time faculty at theSchool of Law. The Board held that the manageri-al authority possessed by the faculty in the Schoolof Law was nearly identical to that possessed bythe faculty in Yeshiva in such critical academicmatters as curriculum, grading systems, and admis-sion and matriculation standards. And, as in Yeshi-va, the faculty exercised authority in nonacademicmatters, including decisions concerning hiring andtenure.The record of the prior representation proceed-ing, which is before us, shows that Respondentfiled a request for review of the Regional Direc-tor's Decision and Direction of Election in Case29-RC-4812, which the Board on April 30, 1980,by telegraphic order, denied as it raised no substan-tial issues warranting review. Subsequently, Re-spondent filed a motion for rehearing, reconsider-ation, and reopening of the record in light of theSupreme Court's decision in Yeshiva. On February17, 1981, the Regional Director issued an order re-opening hearing and a notice of hearing in Case29-RC-4812 deeming additional information neces-sary with regard to the management status of theunit employees. On November 4, 1981, followingthe reopened hearing, the Regional Director issueda Supplemental Decision and Order and, on March12, 1982, the Board denied Respondent's requestfor review of the Regional Director's SupplementalDecision and Order.We find no basis for disturbing the findings ofthe Regional Director in Case 29-RC-4812. More-over, we note that the issue of the application ofYeshiva was fully litigated in the representationproceeding and that Respondent's reliance onIthaca College, Thiel College, and Duquesne Univer-sity is misplaced inasmuch as those cases wereclearly similar to Yeshiva, and Respondent hasfailed to show how the faculty in this proceedingexercises comparable authority in making academicas well as nonacademic policy.Moreover, Respondent has failed to offer evi-dence to refute the findings of the Regional Direc-tor in his Supplemental Decision and Order, thatRespondent is primarily run by its administration,and that whatever independent decisionmakingpower the counselors possess is related chiefly tothe discharge of their professional duties, and thatthe counselors are not involved in drafting budgetor grant proposals, are not involved in decisions re-garding how many members/residents should beadmitted to the facilities, or how Respondentshould be generally organized or structured.Finally, we find that by its arguments pro-pounded in its response to the Notice To ShowCause and in support of its Cross-Motion for Sum-mary Judgment Respondent is attempting to reliti-gate the same issues which it raised and litigated inthe prior representation proceeding.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitled115 DECISIONS OF NATIONAL LABOR RELATIONS BOARDto relitigate issues which were or could have beenlitigated in a prior representation proceeding.2All issues raised by Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor doesit allege that any additional special circumstancesexist herein which would require the Board toreexamine the decision made in the representationproceeding. We therefore find that Respondent hasnot raised any issues which are properly litigable inthis unfair labor practice proceeding. Accordingly,we grant the General Counsel's Motion for Sum-mary Judgment and deny Respondent's Cross-Motion for Summary Judgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTThe Respondent, Brooklyn Psychosocial Reha-bilitation Institute, Inc., is a nonprofit corporationduly organized under, and existing by virtue of, thelaws of the State of New York. At all times materi-al, Respondent has maintained its principal place ofbusiness at 3 Lafayette Avenue, in the Borough ofBrooklyn, City and State of New York, hereincalled the Lafayette Center, and a place of businessat 50 Nevins Street, in the Borough of Brooklyn,City and State of New York, herein called theBoerum Hill facility, where it is engaged in operat-ing a community residence for former mental pa-tients and a psychosocial rehabilitation program todeinstitutionalize and normalize patients to allowthem to return as functioning members of society,and in providing psychosocial services and relatedservices.At all times prior to January 1, 1980, BrooklynPsychosocial Rehabilitation Institute, Inc., a NewYork corporation, and Boerum Hill RehabilitationResidence, a sole proprietorship, had been affiliatedbusiness enterprises with common officers, owner-ship, directors, management, and supervision; hadformulated and administered a common laborpolicy affecting employees of said operations; hadshared common premises and facilities; had pro-vided services for and made sales to each other;had interchanged personnel with each other; andhad held themselves out to the public as a singleintegrated business enterprise. By virtue of theforegoing operations, Brooklyn Psychosocial Reha-bilitation Institute, Inc., and Boerum Hill Rehabili-2 See Pittsburgh Plate Glass Co. v. N.L.R.B., 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Secs 102.h67(f) and 102 69(c).tation Residence constitute a single integrated en-terprise and a single employer within the meaningof the Act.On or about January 1, 1980, the operations ofBrooklyn Psychosocial Rehabilitation Institute,Inc., and Boerum Hill Rehabilitation Residencewere combined to form one organization, BrooklynPsychosocial Rehabilitation Institute, Inc., which,since said date has been, and continues to be, en-gaged in the same business operations, at the samelocations, and providing the same services.During the past year, which period is representa-tive of its annual operations generally, Respondent,in the course and conduct of its business, derivedgross annual revenues therefrom in excess of $1million and purchased and caused to be deliveredto Boerum Hill and the Lafayette Center foodstuffsand other goods and materials valued in excess of$50,000, of which goods and materials valued inexcess of $50,000 were delivered to Boerum Hilland the Lafayette Center in interstate commercedirectly from States outside the State of New Yorkand from other enterprises located in the State ofNew York, each of which other enterprises had re-ceived said goods and materials in interstate com-merce directly from States other than the State ofNew York.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II. THE LABOR ORGANIZATION INVOI.VEDDistrict 1199, National Union of Hospital andHealth Care Employees, Retail, Wholesale and De-partment Store Union, AFL-CIO, is a labor orga-nization within the meaning of Section 2(5) of theAct.III. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All technical employees including counsel-ors employed by the Employer at the Brook-lyn Psychosocial Rehabilitation Institute and atthe Boerum Hill Rehabilitation Residence, ex-clusive of all housekeeping employees, foodservice employees, maintenance employees,116 BROOKLYN PSYCHOSOCIAL REHABILITATION INSTITUTE, INCelevator operators, clerical employees, profes-sional employees and all other employees,guards and all supervisors as defined in Sec-tion 2(11) of the Act, constitute a unit appro-priate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.2. The certificationOn April 30, 1980, a majority of the employeesof Respondent in said unit, in a secret-ballot elec-tion conducted under the supervision of the Re-gional Director for Region 29, designated theUnion as their representative for the purpose ofcollective bargaining with Respondent.The Union was certified as the collective-bar-gaining representative of the employees in said uniton May 16, 1980, and the Union continues to besuch exclusive representative within the meaning ofSection 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about May 28 and June 25,1980, and at all times thereafter, the Union has re-quested Respondent to bargain collectively with itas the exclusive collective-bargaining representativeof all the employees in the above-described unit.Commencing on or about June 26, 1980, and con-tinuing at all times thereafter to date, Respondenthas refused, and continues to refuse, to recognizeand bargain with the Union as the exclusive repre-sentative for collective bargaining of all employeesin said unit.Accordingly, we find that Respondent has, sinceJune 26, 1980, and at all times thereafter, refused tobargain collectively with the Union as the exclu-sive representative of the employees in the appro-priate unit, and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) and (1)of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent, set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit and, if an understanding isreached, embody such understanding in a signedagreement.In order to ensure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962): Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Brooklyn Psychosocial Rehabilitation Insti-tute, Inc., is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of theAct.2. District 1199, National Union of Hospital andHealth Care Employees, Retail, Wholesale and De-partment Store Union, AFL-CIO, is a labor orga-nization within the meaning of Section 2(5) of theAct.3. All technical employees including counselorsemployed by the Employer at the Brooklyn Psy-chosocial Rehabilitation Institute and at theBoerum Hill Rehabilitation Institute Residence, ex-clusive of all housekeeping employees, food serviceemployees, maintenance employees, elevator opera-tors, clerical employees, professional employeesand all other employees, guards and all supervisorsas defined in Section 2(11) of the Act, constitute aunit appropriate for the purposes of collective bar-gaining within the meaning of Section 9(b) of theAct.4. Since May 16, 1980, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a)of the Act.5. By refusing on or about June 26, 1980, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondent117 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) of theAct.6. By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(l) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Brooklyn Psychosocial Rehabilitation Institute,Inc., Brooklyn, New York, its officers, agents, suc-cessors, and assigns, shall:i. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with District 1199, Na-tional Union of Hospital and Health Care Employ-ees, Retail, Wholesale and Department StoreUnion, AFL-CIO, as the exclusive bargaining rep-resentative of its employees in the following appro-priate unit:All technical employees including counsel-ors employed by the Employer at the Brook-lyn Psychosocial Rehabilitation Institute and atthe Boerum Hill Rehabilitation Institute Resi-dence, exclusive of all housekeeping employ-ees, food service employees, maintenance em-ployees, elevator operators, clerical employees,professsional employees and all other employ-ees, guards and all supervisors as defined inSection 2(11) of the Act.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Post at its places of business at 3 LafayetteAvenue and at 50 Nevins Street in the Borough ofBrooklyn, City and State of New York, copies ofthe attached notice marked "Appendix."3Copiesof said notice, on forms provided by the RegionalDirector for Region 29, after being duly signed byRespondent's representative, shall be posted by Re-spondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter,in conspicuous places, including all places wherenotices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent toensure that said notices are not altered, defaced, orcovered by any other material.(c) Notify the Regional Director for Region 29,in writing, within 20 days from the date of thisOrder, what steps have been taken to comply here-with.3 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith District 1199, National Union of Hospitaland Health Care Employees, Retail, Wholesaleand Department Store Union, AFL-CIO, asthe exclusive representative of the employeesin the bargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining unit is:All technical employees including counsel-ors employed by the Employer at theBrooklyn Psychosocial Rehabilitation Insti-tute and at the Boerum Hill RehabilitationInstitute Residence, exclusive of all house-keeping employees, food service employees,118 BROOKLYN PSYCHOSOCIAL REHABILITATION INSTITUTE, INC. 119maintenance employees, elevator operators, and all other employees, guards and all su-clerical employees, professional employees pervisors as defined in the Act.BROOKLYN PSYSCHSOCIAL REHARIILI-TATION INSTITUTE, INC.